Case 4:19-cv-02448 Document 4-2 Filed on 07/08/19 in TXSD Page 1 of 4




     EXHIBIT B
      Case
      Case 4:19-cv-02448
           4:16-cv-01422 Document
                         Document 4-2
                                  29 Filed
                                      Filed in
                                             onTXSD
                                                07/08/19
                                                     on 11/04/16
                                                         in TXSD Page
                                                                 Page 12 of
                                                                         of 34
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                            UNITED STATES DISTRICT COURT                                 November 04, 2016
                             SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                                 HOUSTON DIVISION

SIEMENS PRODUCT LIFECYCLE                         §
MANAGEMENT SOFTWARE, INC.,                        §
                                                  §
         Plaintiff,                               §
VS.                                               §   CIVIL ACTION NO. 4:16-CV-01422
                                                  §
DOES 1-100,                                       §
                                                  §
         Defendants.                              §

      MEMORANDUM & ORDER ON DOE 18’S MOTION TO QUASH SUBPOENA

       This is a copyright infringement action involving software that Plaintiff Siemens Product

Lifecycle Management Software, Inc. (“Siemens PLM”) alleges it developed and for which it

owns the copyrights. Siemens PLM served a subpoena upon third-party internet service provider

Comcast Cable Communications (“Comcast”) seeking to “identify the names and addresses of

the Doe Defendants who are the subscribers associated with the IP addresses at which unlawfully

copied versions of [Siemens PLM’s] software were used.” (Doc. No. 21, ¶ 4.) Defendant Doe 18

has filed a Motion to Quash the subpoena served upon Comcast as it pertains to Doe 18

(“Defendant’s Motion,” Doc. No. 18). After considering the motion and responses thereto, the

Court finds that Defendant’s Motion must be denied.

       The court must quash or modify a subpoena that: “(i) fails to allow a reasonable time to

comply; (ii) requires a person to comply beyond the geographical limits specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter . . . ; or (iv) subjects a person to

undue burden.” Fed. R. Civ. P. 45(d)(3)(A). “A party seeking to quash a subpoena under Rule 45

bears the burden of proof.” De Santiago-Young v. Histopath, Inc., No. 2:14-CV-179, 2015 WL

1542475, at *2 (S.D. Tex. Apr. 1, 2015). Doe 18 has failed to meet her burden.

                                                  1
     Case
     Case 4:19-cv-02448
          4:16-cv-01422 Document
                        Document 4-2
                                 29 Filed
                                     Filed in
                                            onTXSD
                                               07/08/19
                                                    on 11/04/16
                                                        in TXSD Page
                                                                Page 23 of
                                                                        of 34



       Doe 18 argues the subpoena should be quashed because it subjects her to an undue

burden and an invasion of privacy. (Doc. No. 18 at 1.) Siemens PLM responds that Doe 18 will

not bear an undue burden, as the subpoena requires only Comcast to take action. (Doc. No. 21,

¶¶ 7-8.) Doe 18 has failed to show she will suffer threatening contact or a serious invasion of

privacy if her name and contact information are revealed to Siemens PLM. Doe 18’s broad

assertion of a privacy interest is not alone a basis to quash this subpoena. The “First Amendment

right to remain anonymous must give way to plaintiffs’ right to use the judicial process to pursue

what appear to be meritorious copyright infringement claims.” Sony Music Entm't Inc. v. Does 1-

40, 326 F. Supp. 2d 556, 567 (S.D.N.Y. 2004). Siemens PLM requires the subpoena to pursue its

copyright infringement claim, and Doe 18 has presented no countervailing interest to merit

quashing it.

       Second, Doe 18 challenges the subpoena under Rule 45(c)(2)(A) because Siemens PLM

calls for production of documents at a location more than 100 miles from Comcast’s Custodian

of Records. (Doc. No. 18 at 1.) Although Doe 18 may challenge the subpoena to protect her own

interests, she does not have standing to protect the rights of another if the person subpoenaed

“does not claim protection for himself.” Auto-Owners Ins. Co. v. Se. Floating Docks, Inc., 231

F.R.D. 426, 429 (M.D. Fla. 2005) (quoting 8 Charles Alan Wright, Arthur R. Miller & Richard

L. Marcus, Federal Practice and Procedure Civil 2D § 2035). Comcast has not objected to

producing the documents, and Doe 18 may not assert the geographical limitation as grounds to

quash the subpoena. See R. Prasad Indus. v. Flat Irons Envtl. Sols. Corp., No. CV-12-08261-

PCT-JAT, 2014 WL 2804276, at *8 (D. Ariz. June 20, 2014).

       Finally, Doe 18 contends Siemens PLM has improperly joined 100 individual defendants

based on disparate alleged acts. (Doc. No. 18 at 1.) Siemens PLM counters that Doe 18’s joinder

                                                2
     Case
     Case 4:19-cv-02448
          4:16-cv-01422 Document
                        Document 4-2
                                 29 Filed
                                     Filed in
                                            onTXSD
                                               07/08/19
                                                    on 11/04/16
                                                        in TXSD Page
                                                                Page 34 of
                                                                        of 34



and personal jurisdiction arguments are premature. (Doc. No. 21, ¶ 6.) The Court agrees with

Plaintiff. Siemens PLM seeks limited discovery to identify proper defendants to name them in

the lawsuit. Questions regarding personal jurisdiction are inappropriate at this stage.

       Although Doe 18’s privacy interests are important, she has failed to show she will face an

undue burden through Comcast’s release of limited information regarding the owner of the

identified IP address. Accordingly, the Court DENIES Defendant’s Motion.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, on this the 4th day of November, 2016.




                                              HON. KEITH P. ELLISON
                                              UNITED STATES DISTRICT JUDGE




                                                 3
